Appellant was convicted in the district court of Bell County of burglary, and his punishment fixed at nine years in the penitentiary.
The State moves to dismiss this appeal because of the escape of appellant from confinement, since conviction. The motion is supported by the affidavit of the sheriff of said county showing that on the night of March 9, 1925, appellant escaped from his custody and has not since been recaptured or returned. The affidavit is dated March 31, 1925. Our statute provides for the dismissal requested, when there is such an escape and no return of the prisoner to the custody of the officer as provided in Art. 912, C. C. P.
The motion is granted and the appeal dismissed.
Dismissed.